PER CURIAM
As to appellants Russo Securities, Inc., Karvi Corporation, Patrick Russo, Joseph Colangelo and Karlton Zamost, we affirm the trial court’s order denying the defendants’ *943motion to quash service of process and to dismiss for lack of personal jurisdiction. However, we reverse that order as to appellant Alan Berkun only. Appellee has failed to establish that Alan Berkun had sufficient minimum contacts in the State of Florida to establish jurisdiction. See Venetian Salami Co. v. Parthenais, 554 So.2d 499 (Fla.1989); see also International Shoe Co. v. Washington, 326 U.S. 310, 66 S.Ct. 154, 90 L.Ed. 95 (1945).
AFFIRMED IN PART; REVERSED IN PART and REMANDED for further proceedings.
DELL, POLEN and SHAHOOD, JJ., concur.